UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
 FAYE ZHENXING                                    )
                         Plaintiff,               )
                                                  )
                  v.                              )       Civil Case No. 08-2228 (RJL)
                                                  )
 THE GOVERNMENT OF                                )
 THE PEOPLE'S REPUBLIC                            )
 OF CHINA                                         )
                                                  )
                         Defendant(s).            )




                                            ORDER

          F or the reasons set forth in the accompanying Memorandum Opinion, it is, this
  ()-
I~ day of January 2010, hereby

          ORDERED that plaintiff's Complaint is DISMISSED without prejudice, and it is

further

          ORDERED that plaintiff's Motion for Default Judgment [# 3] is DISMISSED as

moot.

          This is a final appealable Order. See Fed. R. App. P. 4(a).

          SO ORDERED.
                                                            \




                                                      ~~ON
                                                      United States District Judge